Advisory Action Box 12 (continued)

Applicant presents remarks against Ino’s teaching of PTFE spanning four orders of magnitude remarks at page 3; this argument is not a persuasive argument to overcome the prima facie case of obviousness, see MPEP 2144.05 regarding Obviousness of Ranges. Applicant’s claimed range is clearly within the range of the prior art. Furthermore, those of ordinary skill in the art readily appreciate that controlling the water in a fuel cell electrode is critical to the operation of the fuel cell- too much water and the electrode floods preventing diffusion of reactant gases to the electrode surface and too little water causes the proton conducting electrolyte to dehydrate increasing proton resistance. Therefore, those of ordinary skill in the art readily appreciate that PTFE has an effect of repelling water in a fuel cell electrode and therefore the amount of PTFE utilized can be adjusted to achieve favorable operating conditions for a fuel cell electrode. For this reason, Ino’s teachings of PTFE for the endvor of fuel cell electrodes provide a prima facie case of obviousness for the generically claimed loading of the water repellant material.
	
Applicant presents remarks against Ino’s teaching of catalyst loading spanning orders of magnitude remarks at page 3; this argument is not a persuasive argument to overcome the prima facie case of obviousness, see MPEP 2144.05 regarding Obviousness of Ranges. Applicant’s claimed range is clearly within the range of the prior art. Futhermore, As evidence the “Fuel Cell Technical Team Roadmap” published by the U.S. Department of Energy, retrieved from https://www1.eere.energy.gov/vehiclesandfuels/pdfs/program/fctt_roadmap_june2013.pdf discloses the technical precious metal loading targets (i.e. Pt) are around 0.15 with a high end of 0.3 mg / cm-2 of active electrode surface area, see tables 5 and 10. One of ordinary skill in the art appreciates achieving the claimed catalyst metal loading. 
Furthermore, with regards to the PtCo alloy catalyst, applicant has not demonstrated any particular criticality of using such catalyst or an unexpected result of such PtCo alloy catalyst. Insufficient evidence has been provided to justify such remarks presented. While the applicant has referred to the 
In response to applicant's arguments against the references individually with regards to Ino, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., PTFE, see arguments presented at pages 4-6) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s arguments regarding PTFE are not in scope with the instant claim which generically recites a water repellant material. 

/PHILIP A. STUCKEY/               Examiner, Art Unit 1723